             Case 1:19-cv-06892-ALC Document 20 Filed 01/21/21 Page 1 of 3
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- -- - - -- - - -- - - -- - - -- - - -- - - -- - - -- - - -- - - -x
                                                                   :                        January 21, 2021
UNITED STATES OF AMERICA,
                                                                   :
                             Plaintiff,
                                                                   :   JUDGMENT OF FORFEITURE
                           -v.-
                                                                   :   19 Civ. 6892 (ALC)
$409,805.00 IN UNITED STATES CURRENCY,
                                                                   :
                      Defendant-in-rem.
                                                                   :
- -- - - -- - - -- - - -- - - -- - - -- - - -- - - -- - - -- - - - x

                    WHEREAS, on or about July 24, 2019, the United States commenced an in rem

  forfeiture action by the filing of a Verified Civil Complaint for Forfeiture (the “Verified

  Complaint”) seeking the forfeiture of the Defendant-in-rem (the “Defendant Currency”) to the

  Government pursuant to Title 21, United States Code, Section 881(a)(6);

                    WHEREAS, notice of the Verified Complaint against the Defendant-in-rem was

  posted on the official government internet site, www.forfeiture.gov, for at least 30 consecutive

  days, beginning on August 3, 2019, through September 1, 2019, and proof of such publication was

  filed with the Clerk of this Court on December 3, 2020 (D.E. 16);

                    WHEREAS, as set forth in Rule G(4)(a)(ii) and Rule G(5)(a)(ii), the notice of

  forfeiture specified the Defendant Currency and the intent of the United States to forfeit and dispose

  of the Defendant Currency, thereby notifying all third parties of their right to file a claim to

  adjudicate the validity of their alleged legal interest in the Defendant Currency, within sixty days

  from the first day of publication of the Notice on the official government internet site;

                    WHEREAS, on or about August 21, 2019, a claim was filed by Max Hartman (the

  “Claimant”) asserting an ownership interest in the Defendant Currency (the “Claim”) (D.E. 4);



                                                           2
            Case 1:19-cv-06892-ALC Document 20 Filed 01/21/21 Page 2 of 3
                WHEREAS, on or about September 11, 2019, an Answer was filed by the Claimant

(D.E. 8);

                WHEREAS, on or about November 5, 2020, the Court entered a Stipulation and

Order resolving the Claim wherein the Government agreed to return $351,805 of the Defendant

Currency (the “Returned Funds”) to the Claimant and the Claimant agreed to not contest the

forfeiture of the remaining $58,000 of the Defendant Funds (the “Forfeited Funds”)(D.E. 15);

                WHEREAS, the Claimant is the only individual and/or entity known to the

Government to have a potential interest in the Forfeited Funds; and

                 WHEREAS, no claims or answers, other than the Claimant’s, have been filed or

made in this action and no other parties have appeared to contest the action, and the requisite time

periods in which to do so, as set forth in Title 18, United States Code, Section 983(a)(4)(A) and

Rule G of the Supplement Rules for Admiralty or Maritime Claims and Asset Forfeiture Claims,

have expired;

                IT IS THEREFORE ORDERED, ADJUDGED AND DECREED AS FOLLOWS:

                1.     The Forfeited Funds shall be, and the same hereby is, forfeited to the

Plaintiff United States of America.

                2.     The United States Marshals Service (or its designee) shall dispose of the

Forfeited Funds, according to law.




                       [THIS SPACE LEFT INTENTIONALLY BLANK]




                                                 3
         Case 1:19-cv-06892-ALC Document 20 Filed 01/21/21 Page 3 of 3
              3.      The Clerk of the Court shall forward four certified copies of this Judgment

of Forfeiture to Assistant United States Attorney, Alexander J. Wilson, Co-Chief of the Money

Laundering and Transnational Criminal Enterprises Unit, One St. Andrew’s Plaza, New York,

New York, 10007.


Dated: New York, New York
       January __21_, 2021


                                            SO ORDERED:



                                            THE HONORABLE ANDREW L. CARTER JR.
                                            UNITED STATES DISTRICT JUDGE




                                               4
